Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/30/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alison J. Moy (Reg. No.: 69,187) on 02/25/2021.
The application has been amended as follows:
Claims 1, 13 and 20 have been currently amended and claims 5 and 16 have been canceled, as shown below. 

1. (Currently Amended) A method comprising: 

in response to getting the widget resource URI for the communication device, the communication device downloading, via the network, a context document based on the widget resource URI, wherein the context document defines a first widget or a location of a widget document that defines the first widget, for use in the communication device, wherein the widget document identifies an address to get the first widget, wherein the widget document is fetched from an Hyper Text Transport Protocol (HTTP) server at the address using an HTTP GET or by using WebSockets, wherein the first widget is used to create a first user interface element in the communication device that communicates with a corresponding network application, and wherein the context document has a resource tree that defines a plurality of network applications that use a plurality of widgets, and wherein the resource tree identifies a location of a widget document for each of the plurality of network applications;
wherein the communication device is unaware of the semantics of the corresponding network application.

Claim 5. (Canceled)

13. (Currently Amended) A communication device comprising: 
a microprocessor; and 

a resource manager that gets, via a network, a widget resource Uniform Resource Identifier (URI) for the communication device, wherein the widget resource URI identifies a location on a network device; 
a download module that downloads, via the network, a context document based on the widget resource URI in response to getting the widget resource URI for the communication device, wherein the context document defines a first widget or a location of a widget document that defines the first widget, for use in the communication device, wherein the widget document identifies an address to get the first widget, wherein the widget document is fetched from an Hyper Text Transport Protocol (HTTP) server at the address using an HTTP GET or by using WebSockets, wherein the first widget is used to create a first user interface element in the communication device that communicates with a corresponding network application, and wherein the context document has a resource tree that defines a plurality of network applications that use a plurality of widgets, and wherein the resource tree identifies a location of a widget document for each of the plurality of network applications;
wherein the communication device is unaware of the semantics of the corresponding network application.

Claim 16. (Canceled)


instructions to get, via a network, a widget resource Uniform Resource Identifier (URI) for a communication device, wherein the widget resource URI identifies a location on a network device; 
in response to getting the widget resource URI for the communication device, instructions to download, via the network, a context document based on the widget resource URI, wherein the context document defines a first widget or a location of a widget document that defines the first widget, for use in the communication device, wherein the widget document identifies an address to get the first widget, wherein the widget document is fetched from an Hyper Text Transport Protocol (HTTP) server at the address using an HTTP GET or by using WebSockets, wherein the first widget is used to create a user first interface element in the communication device that communicates with a corresponding network application, and wherein the context document has a resource tree that defines a plurality of network applications that use a plurality of widgets, and wherein the resource tree identifies a location of a widget document for each of the plurality of network applications;
wherein the communication device is unaware of the semantics of the corresponding network application.

Allowable Subject Matter
Claims 1-4, 11-15 and 20-28 are allowed over cited references.

Reasons for Allwance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 11/30/2020 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van et al. (Pub. No.: US 2014/0379871 A1), is one of the most pertinent art in the field of invention. Van discloses, a system for enabling network-initiated control of streaming of segmented content from a content delivery node to at least one client, said client being configured to access at least part of said segmented content on the basis of a manifest file.
Famay et al. (Pub .No.: US2017/0171287 A1), is yet another one of the closest art in the field of invention. Famay discloses, a method for requesting a plurality of chunks by a streaming client on the basis of a single request message is described, wherein said chunks are defined on the basis of a manifest file comprising chunk identifiers for determining at least one delivery node for delivering chunks defined by said chunk identifiers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tauqir Hussain/Primary Examiner, Art Unit 2446